— The plaintiff in action No. 2 sues to recover damages for the wrongful death of her intestate, Joseph F. Moran, Jr., who was the owner and operator of an automobile which collided with defendant’s automobile on the highway known as U. S. Route 17, at Ramapo, Rockland County. Plaintiffs in actions Nos. 1 and 3, who were passengers in the Moran automobile, sue to recover damages for personal injuries. The actions were consolidated and tried together. The jury rendered a verdict in favor of plaintiffs in actions Nos. 1 and 3, and in favor of defendant in action No. 2. Defendant appeals from the judgment entered in favor of plaintiffs in actions Nos. 1 and 3. Plaintiff in action No. 2 has not appealed. Judgment, insofar as appealed from, reversed on the facts and a new trial granted, with costs to appellant to abide the event. In our opinion the verdict in favor of respondents is against the weight of the credible evidence. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.